PER CURIAM.*
|/The Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent engaged in several instances of “pre-billing” her clients for work she had not yet completed, all while on probation for engaging in similar misconduct. Following the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. The parties stipulate to respondent’s misconduct, and seek her permanent disbarment from the practice of law.
Based on our review of the petition, we agree that permanent disbarment is the appropriate sanction in this matter. Accordingly, having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted. The name of Lori P. Moser, Louisiana Bar Roll number 25463, shall be stricken from the roll of attorneys and her license to practice law in the State of Louisiana shall be revoked. Pursuant to Supreme Court Rule XIX, § 24(A), it is further ordered that respondent be permanently prohibited from being readmitted to the practice of law in this state.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.

 Chief Justice Kimball not participating in the opinion.